Citation Nr: 0010366	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an obsessive-compulsive disorder 
(OCD).

2.  Whether a claim of entitlement to service connection for 
OCD is well grounded.	
3.  Entitlement to service connection for OCD.

4.  Whether a claim for service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) is well grounded.

5.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO determined that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for obsessive compulsive disorder and wherein 
service connection for post-traumatic stress disorder was 
denied.


FINDINGS OF FACT

1.  Service connection for an obsessive-compulsive disorder 
was denied by the RO by means of a June 1972 rating decision, 
the most recent unappealed final disallowance of the 
veteran's claim for service connection for this disability.
 
2.  Post service private medical records and lay statements 
submitted subsequent to the June 1972 rating decision must be 
considered to fairly evaluate the veteran's claim.

3.  The veteran's private physician has linked the veteran's 
diagnosis of chronic obsessive disorder to a diagnosis of 
PTSD related to experiences in service. 

4.  The veteran has a diagnosis of PTSD that his private 
physician has related to alleged inservice stressors.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision, wherein service connection 
for obsessive compulsive neurosis was denied, is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

2. The evidence received subsequent to the June 1972 rating 
action serves to reopen the veteran's claim for service 
connection for obsessive compulsive disorder.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
obsessive compulsive disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303, 3.304 (1999).  

4.  The claim of entitlement to service connection for an 
acquired psychiatric disability, to include post traumatic 
stress compulsive disorder, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an obsessive-compulsive disorder 
(OCD).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1999); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for obsessive compulsive disorder (OCD) 
was denied by the RO by means of a June 1972 rating decision 
as the evidence did not show that the veteran's obsessive 
compulsive disorder was incurred in or otherwise aggravated 
by active service.  The veteran was furnished with notice of 
the decision in July 1972.  At that time, the RO considered 
the evidence of record, which included service medical 
records, a VA medical center (VAMC) discharge summary 
covering a period of hospitalization from February 21, 1972 
to May 19, 1972, and a June 1972 statement from a private 
psychologist indicating that the veteran had been a patient 
at a student health clinic at the University of North 
Carolina at Chapel Hill.  The record does not show that a 
notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of June 1972 became final 
in July 1973 (one year after notification).  38 C.F.R. 
§ 3.104 (1999).

The pertinent evidence submitted after the June 1972 rating 
decision includes, inter alia, post service VA and private 
medical records pertaining to treatment for OCD, lay 
statements from the veteran's friends and family indicating 
that his personality had changed during active duty, and 
testimony from the veteran received at a June 1998 RO 
hearing.  After reviewing the evidence received subsequent to 
the June 1972 denial, the Board finds that the veteran has 
submitted new and material evidence with respect to his claim 
for service connection for OCD.  Of particular note is a July 
1998 letter and subsequent statements from Dr. George W. 
Luedke, a private psychiatrist, indicating that the veteran's 
OCD is related to the veteran's active military service.  
This information is "new" in that it presents information 
that had not been considered when the RO rendered its June 
1972 decision.  This new evidence is also "material" as it 
bears directly and substantially upon the relationship 
between OCD and active service.  This evidence in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Accordingly, based on the preceding discussion, the Board 
finds that new and material evidence has been submitted that 
is sufficient to reopen the veteran's claim for service 
connection for OCD as it presents evidence that bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  
Additionally, the new evidence, in connection with evidence 
previously assembled is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the issue of entitlement to 
service connection for OCD is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999); see also 
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

Having reopened the veteran's claim, the question of whether 
the veteran's claim of entitlement to service connection for 
OCD must be resolved by the Board.  See Elkins, supra, and 
Winters, supra.  This issue will be addressed below. 

II.  Whether claims for service connection for OCD and PTSD 
are well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A.  Obsessive compulsive disorder.

The veteran contends that he has an obsessive-compulsive 
disorder, which he attributes to his active duty service.  
The veteran testified at his June 1998 RO hearing that his 
symptoms with respect to this disorder developed during 
active duty.  With regard to this claim for service 
connection, the determinative issues presented are (1) 
whether the veteran had OCD during service; (2) whether he 
currently has OCD; and if so, (3) whether his current OCD is 
etiologically related to service. 

The clinical and medical evidence shows that the veteran has 
a current diagnosis of OCD.  However, service medical records 
are silent for any treatment, complaint, or diagnosis of OCD.

While OCD is not clearly shown in service, in a July 1998 
letter, Dr. Luedke concluded that, after a review of the 
medical evidence, the veteran's current OCD is etiologically 
related to his military service.  In particular, Dr. Luedke 
opined that OCD was related and a direct result of a delayed 
onset of PTSD related to the veteran's active military 
service.  The Board notes that service connection may be 
established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Accordingly, the Board finds that the veteran's 
claim for entitlement to service connection for OCD is 
plausible and is therefore well grounded.

Having found that the veteran's claim is well grounded, it is 
now incumbent upon VA to reconsider this claim on the merits; 
therefore, pursuant to Bernard v. Brown, 4 Vet.App. 384 
(1993), this claim is accordingly remanded for consideration 
of all pertinent evidence (see REMAND, below).

B.  Post-Traumatic Stress Disorder

The veteran contends that he developed PTSD due to stressors 
he experienced while on active military duty.  Service 
connection for post-traumatic stress disorder (PTSD) requires 
(1) medical evidence establishing an accepted diagnosis of 
the condition, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1999).  

At a June 1998 RO hearing the veteran alleged several 
inservice stressors including funeral detail for service 
members that were killed serving in Vietnam, an inservice 
assault from several members of his company, and seeing dead 
bodies in Vietnam.  The evidence shows that the veteran's 
alleged stressor of working on funeral detail is confirmed by 
service personal records that show that he performed such 
duty prior to his deployment to Vietnam.  With respect to his 
allegations that he was assaulted by another soldier and was 
punched in the face, the veteran submitted a statement from 
his wife indicating that she had witnessed her husband with 
an injured nose.  Similarly, service medical records indicate 
that the veteran sustained tenderness and swelling to his 
nose following a fight in November 1968.  Accordingly, the 
Board finds that the veteran's statements with respect to an 
inservice altercation are plausible.  

Post service medical evidence received from Dr. Luedke 
indicates that the veteran currently has PTSD.  Additionally, 
Dr. Luedke has linked this PTSD, inter alia, the stressors 
identified above.  Accordingly, the Board finds that the 
claim for service connection for PTSD is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(f) (1999).

It is now incumbent upon VA to reconsider this claim on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet.App. 
384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for obsessive compulsive disorder, and the claim 
is hereby reopened.

A claim of entitlement to service connection for obsessive 
compulsive disorder is well grounded; to this extent only, 
the appeal is granted.

A claim of entitlement to service connection for post-
traumatic stress disorder is well grounded; to this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
After a review of the record, it is the decision of the Board 
that additional development of the evidence would be helpful.

Upon reviewing Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994), the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor for 
the purposes of service connection.  In other words, if the 
adjudicators determine that the existence of any inservice 
events claimed as stressors is not established by the record, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The Board notes that the veteran claims several inservice 
stressors during his active duty.  His claimed stressors 
include duty on funeral detail, an inservice altercation with 
fellow soldiers, and seeing dead bodies in Vietnam.  The 
Board notes that the evidence does show that the veteran 
performed funeral detail prior to his service in Vietnam and 
was involved in a fight during active duty; however, his 
other claimed stressors have not been verified.  The Board 
feels that an effort should be made to verify the veteran's 
stressor of seeing dead bodies in Vietnam, especially in 
light of the above finding that the claim for entitlement to 
PTSD is well grounded. 

Additionally, the Board feels that an examination is 
necessary to determine the etiology of his current 
psychiatric disability.  The Board notes that the diagnosis 
of PTSD rendered by Dr. Luedke is contradicted by the 
findings of an October 1997 VA examination in which the 
examiner diagnosed OCD but found that "the veteran did not 
report any post traumatic symptoms and does not have a post-
traumatic stress disorder."  In light of the conflicting 
diagnoses and recognizing VA's duty to assist the veteran in 
the development of facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), 
the Board believes that additional evidence must be obtained 
in order to determine if the veteran has PTSD that can be 
linked to traumatic events which he claims he was exposed to 
during active service. 

The Board also notes that Dr. Luedke opined that the 
veteran's obsessive-compulsive disorder was resulted directly 
from his PTSD.  The Board accordingly finds that the issues 
of entitlement to service connection for OCD and PTSD are 
inextricably intertwined.  

Accordingly, the claim must be remanded for the following 
actions:

1.  The RO should a reasonable attempt to 
verify the veteran's claimed stressors to 
the extent possible.  In so doing, the RO 
should forward the veteran's claimed 
stressors and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to attempt to verify the claimed 
stressor events.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether each 
claimed stressor actually occurred.  If 
the RO determines that the record 
establishes the existence of any of the 
veteran's alleged stressors, the RO must 
specifically find what alleged stressor 
has been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3. The veteran should then be afforded a 
VA psychiatric examination to clarify the 
diagnosis of the veteran's current 
psychiatric disorder(s).  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review before the examination.  In 
addition, if the RO determines that the 
stressor event occurred as claimed, then 
the examiner should offer an opinion as 
to whether the veteran has PTSD as a 
result of that event.  If the examiner is 
unable to offer such an opinion, he or 
she should state why.  The examiner 
should also indicate the etiology of the 
veteran's OCD to include any relationship 
between that and PTSD, if any, and any 
relationship to his active military 
service.

5.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 


- 13 -


